Citation Nr: 1338867	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  09-50 470	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for asthma

2.  Entitlement to an initial evaluation in excess of 10 percent for allergic rhinitis.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the thoracolumbar spine.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had active service from February 1981 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of March 2008, which granted service connection for the disabilities at issue; the Veteran appealed the assigned ratings.  In an August 2011 rating decision, the RO granted a separate 10 percent rating for allergic rhinitis, which had previously been rated as a single disability together with asthma; this resulted in a partial grant of the benefits sought on appeal.


FINDING OF FACT

On October 30, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran perfected an appeal of an August 2011 rating decision with respect to the issues identified above.  In October 2013, he submitted a statement indicating "I request to voluntarily withdraw my appeal for my VA claim."  The Veteran has thereby withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


